IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10879
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HERMAN SALAZAR-DOZAL,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:00-CR-26-1-C
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Herman Salazar-Dozal appeals his 96-month sentence following

his plea of guilty to a charge of illegal re-entry to the United

States after deportation, a violation of 8 U.S.C. § 1326.

Salazar asserts that the felony conviction that resulted in his

increased sentence under 8 U.S.C. § 1326(b)(2) was an element of

the offense that should have been alleged in the indictment.    He

acknowledges that his argument is foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224, 226-27 (1998), but he seeks to

preserve the issue for Supreme Court review in light of Apprendi

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10879
                                -2-

v. New Jersey, 120 S. Ct. 2348, 2362-63 (2000).   Apprendi did not

overrule Almendarez-Torres.   See Apprendi, 120 S. Ct. at 2361-62

& n.15; United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000), cert. denied, 121 S. Ct. 1214 (2001).   Salazar’s argument

is foreclosed.   See Almendarez-Torres, 523 U.S. at 235.

     AFFIRMED.